TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00211-CR






Troy Eugene Shaw, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0991067, HONORABLE FRED A. MOORE, JUDGE PRESIDING






PER CURIAM

A jury found appellant Troy Eugene Shaw guilty of aggravated sexual assault of
a child, indecency with a child by contact, and indecency with a child by exposure.  See Tex.
Penal Code Ann. §§ 22.021 (West 1994 & Supp. 1999), 21.11 (West 1994).  The district court
assessed punishment for these offenses, enhanced by previous felony convictions, at imprisonment
for terms of thirty years, thirty years, and twenty years, respectively.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed:   September 16, 1999

Do Not Publish